DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is response to applicant’s amendment filed on the November 15, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 1.  
Claims 1, and 4-14 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to include the phrase “the 2P-unwrapped phase profile including discontinuities the discontinuities being reduced compared to the completely wrapped phase profile” that is not fully supported by the specification of originally filed.  The specification ONLY discloses that discontinuities only occurs for the phase profile that is wrapped as shown in Figures 14 and 17, (please see paragraphs [0024] and [0027]).  The specification does not teach explicitly that the unwrapped phase profile includes discontinuities.  The discontinuities occur in the wrapped phase profile are reduced by the 2P-unwrapped process.  Furthermore, the phase profiles shown in Figures 14 and 17 do not have discontinuities rather the profiles contain kinks of the phase profiles.  Claims 4-14 inherit the rejection from their based claim.  

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Claim 1 has been amended to include the phrase “the 2P-unwrapped phase profile including discontinuities the discontinuities being reduced compared to the completely wrapped phase profile” that is not enable by the specification of originally filed.  One skilled in the art would have the basic knowledge that discontinuities in a unwrapped phase profile will not be able to be reduced by adding 2P (P being integer) phase to the phase profile, i.e. the unwrapping process.  Rather the discontinuities in the phase profile caused by the wrapping can be reduced by unwrapping (i.e. by adding 2P (P being integer) phase to the phase profile).  The claims therefore are not enable by the specification of originally filed.  Claims 4-14 inherit the rejection from their based claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Iizuka et al (PN. 6,130,782) in view of the US patent application publication by Flagello (US 2010/0041239 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Iizuka et al teaches a diffractive optical element (12, Figure 1) along a surface of an optical material, wherein the diffractive optical element forms a unit cell that includes microstructures having a height profile of the diffractive optical element expressed as H = *n-1)), (please see column 4, line 60), with  being the phase profile, n being the refractive index, and  being the wavelength.  The diffractive optical element then diffracts input illumination into structured light of a plurality of different diffraction orders, (please see Figures 11-20).   Iizuka et al teaches that the phase profile of the diffractive optical element has phase values in the range of 0 to 2 (or 6.28 ) radians and in the range greater than 2 (or 6.28) radians, (please see Figures 11, 13, 15, 17, and 19), which by definition that the phase profile is 2P-unwrapped that is at least partially, but less than completely, phase unwrapped.  It is known in the art that wrapped phase means that all phase points are constrained to the range of  0 to 2 (or 6.28 ) radians.  Iizuka et al teaches that the diffraction orders of the structured light outputted from the diffractive optical element so that the intensity of light in each of the plurality of diffraction orders is substantially all the same, (please see Figures 12, 14, 16, 18 and 20).  This implicitly means that the 2P-unwrapped phase (with P being an integer) minimizes intensity of the zero diffraction order within a criteria of uniformity intensity error of the diffraction orders.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the diffractive optical element comprises an array of units cells that each of the unit cell includes the mircrostructures or the diffractive optical elements with the phase is repeated in each unit cell of the array.  
Flagello in the same field of endeavor teaches a diffractive optical element that is comprised of an array of unit cells (1a, Figures 5, 6, 8 and 9) along a surface of an optical material, (please see Figure 1), wherein each unit cell includes a diffractive optical element, implicitly has a diffractive structure with a phase profile designated as “F”, (please see paragraph [0052]).  It is implicitly true that the diffractive optical element is capable of diffracting input illumination (4, Figure 1), into diffracted light (5).  The phase profile of each unit cell is repeated in each unit cell of the array, (please see Figures 6 and 9).  
Claim 1 has been amended to include the phrase “the 2P-unwrapped phase profile including discontinuities the discontinuities being reduced compared to the completely wrapped phase profile”.  This phrase is rejected under 35 USC 112, first paragraph, for the reasons set forth above.  
Iizuka et al teaches that the phase profile of the diffractive optical element has phase values in the range of 0 to 2 (or 6.28 ) radians and in the range greater than 2 (or 6.28) radians, (please see Figures 11, 13, 15, 17, and 19), which by definition that the phase profile is 2P-unwrapped that is at least partially, but less than completely, phase unwrapped.  The unwrapped phase profile, which through the un-wrapping process of adding integer multiple of 2 values will reduce possible discontinuities in the phrase profile resulting from the wrapping process, (i.e. restrict the phase values between 0 and 2radians).  It is noted that discontinuities in the unwrapped phase profile cannot be reduced by the unwrapping process, however it is implicitly true that discontinuities in the wrapped phase profile can be reduced by the unwrapping process.  
With regard to claim 4, Iizuka et al teaches that the surface extends along one or two dimensions each orthogonal to a depth dimension along which the phase profile extends, (please see Figure 1).  
With regard to claim 5, Iizuka et al teaches that the optical material for the diffractive optical element may be a single optical material, (please see Figure 1, column 4, line 63).  
With regard to claim 6, Iizuka et al teaches the surface of the single optical material is a first surface that is opposite to a second surface of the single optical material, (please see Figure 1).  
With regard to claim 9,  Iizuka et al teach that the second surface is flat, (please see Figure 1, Iizuka et al).  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al and Flagello as applied to claims 1 and 5 above, and further in view of the patent issued to Perilloux et al (PN. 5,151,917).
The diffractive optical element taught by Iizuka et al in combination with the teachings of Flagello as described in claims 1 and 5 above has met all the limitations of the claims.  
With regard to claims 7 and 8, Iizuka et al teach that the diffractive optical element has a second surface that is flat, but they do not teach explicitly that the second surface might alternatively have a second microstructures that are either the same or different as the first microstructures.  Since the specification and the claims fail to teach the criticality of the second surface to be either flat, or to have a second microstructures, either being the same or different from the first microstructures, these features are considered to be obvious matters of design choices to one skilled in the art.  Specifically, the second surface either being flat or having a second microstructures do not affect the function of the diffractive optical element having the first microstructures in the first surface, these features concerning the second surface of the diffractive optical element therefore are considered to be obvious matters of design choices to one skilled in the art for they are not critical to the diffractive optical element.   Furthermore, it is known in the art as shown in the teachings of Perilloux et al to have a diffractive optical element with first and second microstructures on first and second surfaces, respectively, of a substrate as an alternative design for the diffractive optical element.  One skilled in the art would therefore have been obvious to modify the diffractive optical element to include a second microstructures on the second surface of the diffractive optical element.  

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al and Flagello as applied to claim 1 above and further in view of the US patent application publication by Takada et al (US 2002/0063962 A1).
The diffractive optical element taught by Iizuka et al in combination with the teachings of  Flagello as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Iizuka et al does not teach explicitly that the optical material of the diffractive optical element comprises a composite optical material including two or more different optical materials.  Takada et al in the same field of endeavor teaches that a diffractive optical element may alternatively have a composite optical material that is comprised of two or more optical materials (13a and 13b, Figure 3) to provide a diffractive optical element that has an improved diffraction efficiency.  It would then have been obvious to one skilled in the art to apply the teachings of Takada et al to make the diffractive optical element alternatively comprises a composite optical materials for the benefit of making the diffractive optical element has improved diffraction properties.  
With regard to claim 11, Iizuka et al in light of Takada et al teaches the composite material has a first is a first external surface that is opposite to a second external surface of the, (please see Figure 3 of Takada et al).  
With regard to claims 12 and 13, Takada et al teaches that the second external surfaces has microstructures that are either same as (Figure 4) or different form (Figure 3) the first microstructures along the first external surface of the composite optical material.  
With regard to claim 14, Iizuka et al teach that the second surface of the diffractive optical element is flat, (please see Figure 1, Iizuka et al).  It is noted that since the specification and the claims fail to teach the criticality for the second external surface of the composite material to be either flat or having a second microstructure, such modification is considered to be obvious matters of design choices to one skilled in the art for these different designs do not affect the function of the diffractive optical element having the first microstructures.  

Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive. The amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments concerning the amended features have fully addressed in the reasons for rejection above.  
Applicant being one skilled in the art would have the basic knowledge that discontinuities in a phase profile such as the unwrapped phase profile will NOT be able to be reduced compared to fully wrapped phase profile, since the relationship between unwrapped phase and wrapped phase is by adding integer multiple of 2 phase to the wrapped phase profile to obtain the unwrapped phase profile.  Discontinuities in the unwrapped phase profile cannot be reduced by the wrapping-unwrapping process.  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872